 1                                                  THE HONORABLE RICHARD A. JONES
 2
 3
                               UNITED STATES DISTRICT COURT
 4
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE

 6
     UNITED STATES OF AMERICA,                      ) No. CR18-092-RAJ
 7                                                  )
                     Plaintiff,                     )
 8                                                  ) ORDER GRANTING
                v.                                  ) MOTION TO SEAL
 9                                                  )
     BERNARD ROSS HANSEN, and                       )
10   DIANE RENEE ERDMANN,                           )
                                                    )
11                   Defendants.                    )
                                                    )
12
            THIS MATTER has come before the undersigned on Defendant Ross Hansen’s
13
     motion to file under seal Exhibit 7 to the Defendant’s Reply to the Government’s
14
     Response to the Motion Asserting Privilege In Part and Waiving Privilege In Part
15
     Regarding Karr Tuttle Documents. The Court has considered the motion and records in
16
     this case and finds there are compelling reasons to file the document under seal.
17
     Therefore,
18
            IT IS ORDERED that Defendant Ross Hansen’s Motion to Seal (Dkt. #70) is
19
     GRANTED. Exhibit 7 to the Defendant’s Reply to the Government’s Response to the
20
     Motion Asserting Privilege In Part and Waiving Privilege In Part Regarding Karr Tuttle
21
     Documents shall remain under seal.
22
            DATED this 1st day of March, 2019.
23
24                                                     A
25                                                     The Honorable Richard A. Jones
                                                       United States District Judge
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION TO SEAL                              1601 Fifth Avenue, Suite 700
       (Bernard Hansen, et al.; CR18-092-RAJ) - 1                   Seattle, Washington 98101
                                                                               (206) 553-1100
